UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1034


SHEHU MUSTAFA ALI,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 27, 2016                   Decided:   June 17, 2016


Before DIAZ, FLOYD, and HARRIS, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Shehu Mustafa Ali, Petitioner Pro Se. Maarja T. Luhtaru, Timothy
Bo Stanton, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Shehu Mustafa Ali, a native and citizen of Nigeria, petitions

for review of an order of the Board of Immigration Appeals (Board)

dismissing his appeal from the immigration judge’s denial of Ali’s

requests for asylum and withholding of removal. *

     On appeal, Ali challenges the agency’s determination that he

failed to establish changed or extraordinary circumstances to

excuse the untimely filing of his asylum application. See 8 U.S.C.

§ 1158(a)(2)(B), (D) (2012).   We lack jurisdiction to review this

determination pursuant to 8 U.S.C. § 1158(a)(3) (2012), and find

that Ali has failed to raise a constitutional claim or question of

law that would fall under the exception set forth in 8 U.S.C.

§ 1252(a)(2)(D) (2012).   See Mulyani v. Holder, 771 F.3d 190, 196-

97 (4th Cir. 2014); Gomis v. Holder, 571 F.3d 353, 358-59 (4th

Cir. 2009).   Given this jurisdictional bar, we cannot review the

underlying merits of Ali’s asylum claims.   Accordingly, we dismiss

this portion of the petition for review.

     Although we do not have jurisdiction to consider the denial

of Ali’s untimely application for asylum, we retain jurisdiction

to consider the denial of his request for withholding of removal




     * Ali does not challenge the agency’s denial of his request
for protection under the Convention Against Torture.     He has
therefore waived appellate review of this claim. See Ngarurih v.
Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).

                                 2
as this claim is not subject to the one-year time limitation.               See

8 C.F.R. § 1208.4(a) (2016).         “Withholding of removal is available

under 8 U.S.C. § 1231(b)(3) if the alien shows that it is more

likely than not that [his] life or freedom would be threatened in

the   country       of   removal    because    of   [his]   race,     religion,

nationality, membership in a particular social group, or political

opinion.” Gomis, 571 F.3d at 359 (citations omitted); see 8 U.S.C.

§ 1231(b)(3) (2012).       For this relief from removal, an alien “must

show a ‘clear probability of persecution’ on account of a protected

ground.”      Djadjou v. Holder, 662 F.3d 265, 272 (4th Cir. 2011)

(quoting INS v. Stevic, 467 U.S. 407, 430 (1984)).              Based on our

review   of   the    record,   we   conclude    that    substantial    evidence

supports the finding that Ali failed to establish either past

persecution or a clear probability of future persecution in Nigeria

on account of a protected ground.             See In re Ali (B.I.A. Dec. 8,

2015).

      Accordingly, we dismiss the petition for review in part and

deny the petition for review in part.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                 PETITION DISMISSED IN PART
                                                         AND DENIED IN PART




                                        3